UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6252


CHARLES LANGHAM,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; LT. R. WRIGHT; ANGELA DUNBAR;
OFFICER STOOTS; OFFICER MALONE; OFFICER BOYD; PHYSICIAN
ASSISTANT SCOTT; MR. DUVALL, Psychologist; LIEUTENANT CHASE;
TINA SCOTT; RENE DAUBON,

                Defendants – Appellees,

          and

ERIC HOLDER, Attorney General,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-ct-03143-BO)


Submitted:   October 18, 2016              Decided:   November 9, 2016


Before TRAXLER and KEENAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Charles Langham, Appellant Pro Se.   Robert J. Dodson, Special
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Charles Langham appeals the district court’s order granting

summary      judgment   to    Defendants   and   denying    relief    on   his

complaint raising claims pursuant to the Federal Torts Claim Act

(FTCA), 28 U.S.C. §§ 1346(b), 2671-2680 (2012), and Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971).      We have reviewed the record and find no reversible

error.    Accordingly, although we grant Langham leave to proceed

in   forma     pauperis,     we   affirm   the   district   court’s    order.

Langham v. United States, No. 5:14-ct-03143-BO (E.D.N.C. filed

Jan. 27, 2016 & entered Jan. 28, 2016).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                       3